Citation Nr: 9928526	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-31 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a temporary total rating in accordance 
with 38 C.F.R. § 4.29 (1998) based on VA hospitalization from 
July 10 to November 30, 1990.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to May 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, entered in January 1991 and 
January 1992, of the VA Regional Office in St. Louis, 
Missouri.  Thereafter, the veteran's file was transferred to 
the VA Medical and Regional Office Center (M&ROC) in Wichita, 
Kansas.

The appeal was last before the Board in June 1998, at which 
time it was remanded for further development.  Following 
completion, in part, of the requested development, the M&ROC 
continued to deny each issue on appeal in a Supplemental 
Statement of the Case mailed to the veteran in February 1999. 

Thereafter, the appeal was returned to the Board.

FINDINGS OF FACT

1.  The veteran's period of hospitalization at a VA facility 
from July 10 to November 30, 1990, is not shown to have 
involved treatment for any service-connected disability, to 
include PTSD, for any 21-day period therein. 

2.  The veteran failed to report, without good cause, for 
scheduled VA examinations of his PTSD in July 1998.


CONCLUSIONS OF LAW

1.  The requirements for a temporary total rating in 
accordance with 38 C.F.R. § 4.29 based on VA hospitalization 
from July 10 to November 30, 1990, have not been met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.29 (1998).  

2.  An increased evaluation for PTSD is not warranted.  
38 C.F.R. § 3.655(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that each claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  

Service connection is in effect for PTSD, for which the M&ROC 
has assigned a 30 percent rating in accordance with the 
provisions of Diagnostic Code 9411 of the Rating Schedule.  


I.  38 C.F.R. § 4.29

Service connection, as of July 1990, was in effect for 
disabilities including, pertinently, PTSD.  

Pursuant to 38 C.F.R. § 4.29, a total disability rating will 
be assigned without regard to other provisions of the rating 
schedule when it is established that a service-connected 
disability has required treatment at a VA facility for a 
period in excess of 21 days.  

With respect to his claim for a temporary total rating in 
accordance with 38 C.F.R. § 4.29 based on VA hospitalization 
from July 10 to November 30, 1990, the veteran contends, in 
substance, that his hospitalization for such period occurred 
in response to impairment related to his service-connected 
PTSD.  In this regard, a report pertaining to the veteran's 
admission on July 10, 1990, to the VA Domiciliary in 
Knoxville, Iowa, reflects that it was occasioned by factors 
including the veteran's experiencing anxiety and auditory 
hallucinations, as well as an apparently then recent 
altercation with the veteran's parents in their home.  The 
veteran indicated, on the day of admission, that his PTSD was 
of the "milder version".  An intake social worker 
recommended treatment for the veteran which "may include 
PTSD groups, community re-entry modules", psychiatric 
evaluation and vocational counseling.  The admission 
diagnoses included PTSD, headaches, anxiety and depression.

Three days later, on July 13, the veteran underwent a 
psychiatric evaluation pursuant to a "provisional 
diagnosis" which implicated depression.  When interviewed in 
conjunction with the evaluation, the veteran related 
experiencing problems including depression, obsessional 
thinking and low self-esteem.  The assessment was atypical 
depression with obsessive-compulsive traits, for which the 
treatment plan included the prescription of "Prozac".  The 
subsequent record reflects that, over the course of the 
approximately next two weeks, the veteran apparently received 
therapy in response to problems including anger, anxiety and 
paranoia.  A report pertaining to psychological testing 
administered the veteran on August 30 was interpreted to 
reveal "possib[le]" conditions including depressive 
reaction and obsessive-compulsive neurosis.  From apparently 
late August to September 12, the veteran is indicated to have 
attended seven "Domiciliary Logotherapy Group" sessions.  
In mid-September, the veteran was evaluated in response to a 
"provisional diagnosis" of depression with psychosis.  
Thereafter, on October 31, the veteran was to be seen for 
increased anxiety and anger; the provisional diagnosis was 
PTSD.  On November 30, 1990, the veteran was discharged.  The 
principal ("XB") diagnosis reflected on the discharge 
summary is that of major depression; PTSD was also indicated 
as a diagnosis.

On considering the veteran's claim for a temporary total 
rating in accordance with 38 C.F.R. § 4.29 based on VA 
hospitalization from July 10 to November 30, 1990, the Board 
is of the view, based on its review of the evidence and in 
light of the considerations noted below, that such benefit is 
not in order.  In reaching this conclusion, the Board cannot 
overlook that an apparently principal factor in the veteran's 
admission (on July 10) to the above-identified VA domiciliary 
was a then recent altercation with his parents.  Of bearing 
on the same, it is noted that the record contains a June 1990 
statement from the veteran's father wherein he relates that, 
owing to the veteran's unfavorable reaction to a medication 
("Imipramine") prescribed him by VA, he became violent and 
attacked each of his parents and destroyed several items of 
property in their home.  To be sure, the Board is aware that 
the veteran's father, being a lay person, is, as such, not 
competent to offer an opinion (such as whether the violence 
exhibited by the veteran was traceable to his taking 
Imipramine) which requires medical expertise.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  At the same time, 
however, the Board notes that a report pertaining to 
outpatient treatment rendered the veteran by VA in March 
1990, some four months prior to the veteran's admission to 
the VA domiciliary, reflects that he was prescribed 
Imipramine in specific response to, apparently, depression.  

Significantly, while PTSD was facially included among the 
several admission diagnoses, the Board observes that 
depression was the lone condition assessed when the veteran 
was formally evaluated only three days (i.e., on July 13) 
following his admission.  Further, PTSD was not included as 
even a potential diagnosis in conjunction with the 
psychological testing administered him in late August.  In 
addition, the veteran's sole evaluation performed in specific 
response to PTSD is not shown to have transpired until late 
in his period of hospitalization, i.e., on October 31, and 
there is, in any event, no indication that he was accorded 
any related therapy therefor.  Finally, although PTSD was 
included as a discharge diagnosis, depression was the 
principal condition (given the above-cited 'X' designation) 
responsible for the major portion of the veteran's 
approximately five-month period of hospitalization.  Given 
the foregoing observations bearing on such period of 
hospitalization, then, and in the absence of any evidence 
documenting treatment for PTSD per se (or any other service-
connected disability) during any 21-day duration therein, the 
Board concludes that the preponderance of the evidence is 
against an award of a temporary total rating in accordance 
with 38 C.F.R. § 4.29 based on such period of 
hospitalization.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.29.  


II.  Increased Rating, PTSD

The June 1998 Board remand directed that the veteran's 
service-connected PTSD be examined to determine its current 
severity under the new rating criteria.  The record indicates 
that an attempt was made by VA to notify the veteran at his 
address of record of a scheduled psychiatric examination and 
to examine him on two separate occasions in July 1998.  The 
veteran failed, without explanation, to report for either 
examination.  According to a subsequent statement from the 
veteran, received by VA in November 1998, he had been very 
ill and had no time for another VA compensation evaluation.  
Although the veteran said that he had been ill, no attempt 
was made to notify VA prior to either hearing and he did not 
say that his illness was the reason that he had failed to 
report for the July 1998 VA examinations.  In addition, he 
basically indicated several months later, in a November 1998 
item of correspondence, that he did not want to undergo 
another VA examination, stating that he had "no time" to 
undergo the same.  

When a veteran fails, without good cause, to report for an 
examination scheduled in conjunction with a claim for an 
increased evaluation for service-connected disability, the 
claim shall be denied.  38 C.F.R. § 3.655.  Since VA has 
unsuccessfully attempted to obtain recent examination of the 
veteran, and the evidence indicates that the veteran failed 
to report because he essentially did not want to be examined 
by VA, which is not a good cause, the veteran's claim for an 
increased evaluation for PTSD must be denied.

Finally, although the Board has denied the latter issue on 
appeal on a ground different from that of the M&ROC, the 
veteran has not been prejudiced by the decision.  The M&ROC, 
on two occasions, attempted to have the veteran pertinently 
examined by VA, in compliance with the related directive in 
the Board's June 1998 remand.  However, as noted above, the 
veteran, without good cause, declined to cooperate with the 
M&ROC's efforts to facilitate the same.  Therefore, in 
reaching the merits of the veteran's related increased rating 
claim, the M&ROC accorded the veteran far greater 
consideration than the claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 392-94 (1994).  
Given the foregoing, then, and so as not to eviscerate the 
long settled principle that the duty to assist is not "a 
one-way street", Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), the Board declines to remand this aspect of the 
appeal to facilitate any additional attempt at development.  
	

ORDER

A temporary total rating in accordance with 38 C.F.R. § 4.29 
based on VA hospitalization from July 10 to November 30, 
1990, is denied.

An increased rating for PTSD is denied.


		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals


 

